IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2238 Disciplinary Docket No. 3
                                :
                Petitioner      :             No. 46 DB 2014
                                :
           v.                   :             Attorney Registration No. 15643
                                :
MICHAEL P. BOLNO,               :             (Delaware County)
                                :
                Respondent      :


                                         ORDER


PER CURIAM


      AND NOW, this 26th day of January, 2016, upon consideration of the Certificate

of Admission of Disability by Attorney, Michael P. Bolno is immediately transferred to

inactive status for an indefinite period and until further Order of the Court per Pa.R.D.E.

301(e), and he shall comply with all of the provisions of Pa.R.D.E. 217.

      All pending disciplinary proceedings shall be held in abeyance except for the

perpetuation of testimony and the preservation of documentary evidence.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.